On Remand from the Alabama Supreme Court

SHAW, Judge.
On the authority of Ex parte Swearin-gen, 837 So.2d 246 (Ala.2001), this cause is remanded to the trial court for it to eon-duct another sentencing hearing and to resentence Swearingen in accordance with the Supreme Court’s opinion. Due return should be filed with this Court no later that 56 days from the date of this opinion.
REMANDED WITH INSTRUCTIONS.*
McMILLAN, P.J., and COBB, BASCHMB, and WISE, JJ., concur.

 Note from the reporter of decisions: On May 24, 2002, on return to remand, the Court of Criminal Appeals affirmed, without opinion.